Title: To James Madison from Thomas Bulkeley, 23 September 1801
From: Bulkeley, Thomas
To: Madison, James


					
						Sir.
						Lisbon the 23rd. September 1801
					
					The foregoing is copy of what I had the honor to 

write you the 15 Instant  I received this morning the enclosed 

letter from the Secretary of State informing me it was the 

answer of Recredence of Mr. Smith (with a copy of the same 

which will forward by next Conveyance)  Within these few 

days a very hot press has taken place all over the Country  

The order of every One hundred fires to produce 4 Men is 

putting into execution.  The French Army at Zamora is 

making preparations to move, but whether towards this 

Country is not known  To the Wward at Porto there is also a 

great press all for soldiers  That City alone by that means 

is to furnish a whole Regiment independant of the fires & 

the peasants are orderd to Arms.  The day before 

yesterday a Council of war was held.  Yesterday two 

dispatches were sent off One to Madrid the other to Paris.  To 

day another Council is held.  Report says the French insist 

on Garrisoning the     Ports.  The King of Spain has been 

extreemly ill  The Express from Madrid  yesterday brings 

accounts of his being out of danger & recovering fast.  Charles 

Pinckney on his way to Madrid arrived at the Isle of White the 

    Instant and immediately embarked for Holland to 

proceed by the way of Paris to Madrid.  The Sweedish 

Minister here who is my Brother in Law informs me that 

His Majesty the King of Sweeden is fitting out a Squadron for 

the Mediterranean being determined not to acceede to the 

proposals of the Bashaw of Tripoli on any terms whatever 

for the present.  Our Consul at Madeira will have no doubt 

acquainted you with the debarkation of a body of British 

Troops on that Island.
					Two expeditions of British M. of W. are arrived in the Brazils.  

One is said to have disembarked on the Island of St. 

Catherine.  The other went to Rio de Janeiro where it is said 

they were not well received & sailed to another Port.  Some 

smuggling business has created dissentions at Rio de Janeiro 

but has quelled again.  I am with great respect,
					
						Lisbon 3 October 1801

						Sir
						The situation of this Country remains in the same 

uncertain state.  The wonderful Knack of procrastination of 

negociations its forte seems to consist more in this than 

any other talent.  Every one here speaks of the probability of 

a General Peace but no body appears to know any more than 

is propagated by general Rumour.  I have the pleasure to 

inform you the Schooner Enterprize Captured off Malta a 

Tripoline Cruiser of 14 Guns which had 20 men killed 30 

wounded but not one man killed or wounded on board the 

Enterprize  The Action lasted three hours
						Inclosed is the Copy of a letter received from Our 

Consul at Barcelona  I have the honor to be with the greatest 

respect Sir Your most humble & Obedt. Servant
						
							Thomas Bulkeley
						
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
